Citation Nr: 0828680	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  95-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or due to being housebound.

3.  Entitlement to a certificate of eligibility for specially 
adapted housing or special home adaptation grant.

4.  Entitlement to a certificate of eligibility for 
automobile and adaptive equipment or for adaptive automobile 
equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from January 1968 to February 
1970.  He was born in 1948.

The case comes before the Board of Veterans' Appeals (Board) 
from multiple rating actions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, the Board remanded the case in September 
2004.  In a decision in August 2006, the Board denied 
entitlement to an increased evaluation for low back 
degenerative disc disease with arthritic changes, evaluated 
as 60 percent disabling, based on the criteria in effect 
prior to and after September 23, 2002; and denied entitlement 
to increased evaluations for residuals of a right knee 
injury, for residuals of a left knee injury, and for right 
peroneal strain.  The Board also denied special monthly 
compensation (SMC) for the loss of use of a foot, and denied 
entitlement to service connection for foot drop, rib 
injuries, and chronic pain.

In the August 2006 decision, the Board remanded the issues of 
entitlement to an increased evaluation for PTSD and SMC based 
on the need for aid and attendance; and deferred the issues 
of entitlement to SMC based on housebound status, entitlement 
to a certificate of eligibility for specially adapted housing 
or special home adaptation grant, and entitlement to a 
certificate of eligibility for automobile and adaptive 
equipment or for adaptive equipment only pending the outcome 
of the Remand.

In data received by the VARO in January 2008 and by the Board 
in August 2008, the veteran stated that he wished to reopen 
claims for service connection for a number of disabilities.  
These issues have not yet been addressed in the context of 
this appeal, and are not part thereof.  However, the reported 
medical evidence attached to the VA Form 21-4138 relating to 
care in September 2007 has been included in the decision 
herein.

In the aggregate, and including actions taken during the 
pendency of the current appeal, service connection is now in 
effect for PTSD, rated as 70 percent disabling; lumbosacral 
disc disease, rated as 60 percent disabling; neurogenic 
bladder, rated as 60 percent disabling; residuals, right 
meniscectomy, rated as 40 percent disabling; residuals, left 
meniscectomy, rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; and right peroneal 
strain, rated as 10 percent disabling.  The veteran has been 
receiving disability compensation at a 100 percent schedular 
level since August 30, 1999.

FINDINGS OF FACT

1.  The veteran's PTSD is generally severe but not total, 
exacerbated by pain, with depression and flashbacks but no 
active delusions or hallucinations, an absence of gross 
cognitive impairment, modest problems with memory and 
concentration and social isolation which causes him problems 
with employment but does not alone necessarily preclude all 
manner of gainful work; he has apparently not worked since 
about 1979.

2.  The veteran has multiple service-connected disabilities 
but does not have a single disability ratable at 100 percent; 
he receives some routine aid with various daily functions at 
home from his wife or other family members, and requires 
assistance in some activities, but is able to do much for 
himself in and out of the home; he is not blind, confined to 
his home or bedridden, and while he spends a lot of time in 
his recliner, he uses a scooter or wheelchair to avoid falls, 
drives his truck, and is able to walk.  

3.  The veteran does not have permanent loss or loss of use 
of a foot or hand; or permanent visual impairment of 20/200 
or less with refraction or better than that with severe 
peripheral vision defect.

4.  The veteran does not have an ankylosed knee or hip.

5.  The veteran does not have loss or permanent loss of use 
of both lower extremities; or blindness in one eye with loss 
of use of one lower extremity; or loss or loss of use of one 
extremity with additional balance problems, or loss or loss 
of use of one upper extremity.

6  The veteran's bilateral visual acuity is not 5/200 or 
less, nor does he have loss or permanent loss of use of both 
hands.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including §§ 
4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (2007).

2.  The criteria for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound, are not met.  38 C.F.R. §§ 1114(l), (s), 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 3.352 (2007).

3.  The criteria for specially adapted housing assistance or 
a special home adaptation grant have not been met.  38 
U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.809 (2007).

4.  The criteria for entitlement to a certificate of 
eligibility for automobile and adaptive equipment or for 
adaptive equipment only are not met.  38 U.S.C.A. §§ 5103, 
5103A, 3901, 3902, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the various aspects of the claims have been 
pending for some time.  Preliminary duties with regard to 
VCAA notification were accomplished by letters in April and 
June 2005 and January 2006.  SOCs, SSOCs, and actions by the 
VARO and the Board followed, all of which included discussion 
of the VCAA and component parts thereof.  The Board finds 
that the aggregate communications addressed required notice 
of the pivotal elements of his claim and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and 
entered into the record.  The purpose behind the notice 
requirement has been satisfied, because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim), 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

Moreover, although the veteran's representative has recently 
suggested that a follow-up visit be undertaken at the 
veteran's home, the Board finds, for substantive reasons 
discussed below, that there is no need to delay the case any 
longer for such a visit, because the evidence which would be 
otherwise obtained thereby is already of record and in the 
file, and a further on-site visit would not have any 
reasonable probability of providing new or pertinent 
information in that regard.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in again remanding this 
matter for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  In this instance, the 
evidence is contained in multiple-volumes housed in a large 
box; and although all has been reviewed, only that pertinent 
to the remaining appellate issues will be delineated below.

II.  Increased Rating - PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10. 

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board is mindful of the guidelines which have recently 
been issued by the Court with regard to increased rating 
cases and mandatory notice, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this regard, the notifications to 
the veteran were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extensive prior psychiatric records are in the file for 
comparative purposes.  The veteran has argued that his mental 
health problems have gotten worse.  It would appear that when 
considered with his ongoing clinical data from multiple VA 
facilities, all of which is in the file, the most recent VA 
examinations are an accurate reflection of his current and 
ongoing impairment.

On VA psychiatric evaluation in June 2005, the veteran 
reported feeling rage and wanting to kill people.  He was 
depressed and had some suicidal ideation without a plan to 
effectuate it, saying he loved himself too much for that; but 
speech was normal.  The examiner felt his depression was from 
mild to moderate in degree.  Thought processes were clear and 
he had no hallucinations or delusions.  He exhibited dull 
affect.  Diagnoses were PTSD and personality disorder.  His 
Global Assessment of Functioning (GAF) score was 48.

A VA examiner in October 2005 noted that the veteran had a 
significant psychogenic overlay to his pain complaints which 
made it difficult to objectively assess his neurological 
problems and his veracity.  The examiner provided an addendum 
to the effect that, while he had thought him to be histrionic 
during the examination, there did appear to be a basis for 
the functional limitations from an orthopedic and/or 
neurological standpoint.

On a special VA psychiatric evaluation in January 2007, he 
said he had flashbacks on a daily basis.  He said he also had 
blackouts secondary to pain and had short term memory loss; 
medications had helped the blacking-out but caused side-
effects including "cotton mouth".  He complained of 
depression and social isolation, and felt that VA did not 
care for him but would rather see him die.  He had not worked 
in the prior year and said no one would hire him because he 
was in a wheelchair.  He said he got along fairly well with 
his current, second wife, and had two sons, one of whom was 
in college but lived at home and sometimes "tests the 
boundaries".  When asked about his leisure activities, he 
said he had none but later admitted that he had a television 
in his living room where he mostly sat in his recliner.  He 
had no delusions or ideas of reference, although he said when 
alone he would occasionally hear voices.  Behavior was 
appropriate throughout but his demeanor changed, and he took 
an inordinately long and slow time during the short-term 
memory test.  He had some minor lapses in concentration.  
There were no ritualistic or obsessive behaviors.  His 
thought processes were logical, coherent, and goal directed 
without looseness, although he had some circumstantiality.  
He had some depression and anxiety due to pain but was free 
of panic attacks and had neither pressured speech nor flight 
of ideas.

The examiner's assessment was that the veteran had nightmares 
2-3 times weekly and flashbacks daily.  He had some intrusive 
combat recollections and avoided television or conversations 
related to combat.  He also avoided social interaction as 
much as possible, had problems showing affection and startled 
easily. He had some insomnia (early and middle), easily lost 
his temper, liked to sit with his back to the wall so he 
could see everything, and was hypervigilant.  His GAF was 45 
and it was felt that his significant social isolation would 
make it difficult for him to be employed.  

From the outset, the Board would note that, for a variety of 
reasons, an exceptional amount of effort has gone into 
development of the evidence in this case.  It is clear that 
fully adequate evidence is now of record for an equitable 
disposition of the pending issue. 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the current 70 percent 
rating, and no higher, for the veteran's service-connected 
PTSD.  There is some conflict in the evidence of record 
regarding which of the veteran's psychiatric symptoms may be 
attributable to his service-connected PTSD, and which 
symptoms are attributable to other, non-service-connected 
personality problems, but the Board's assessment will be, 
like that of the VARO, based on his aggregate mental health 
symptoms herein.    

The veteran's symptoms include flashbacks, recurrent 
nightmares, and difficulty associating with people.  He may 
have some diminution of long-term memory, with modest 
psychomotor difficulties which may be due to his PTSD or 
medications therefor.  It is clear that his mental health 
situation has contributed to his occupational and social 
limitations, although he has apparently been able to maintain 
a modicum of a satisfactory relationship with his wife and 
children.

The Board finds that the evidence reasonably shows the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, mild impairment of short 
term memory and difficulty in establishing and maintaining 
effective work and social relationships.  And, while he does 
not demonstrate all the criteria for a 70 percent disability 
rating, his symptoms more nearly approximate the criteria for 
a 70 percent rating rather than a 50 percent rating.  See 38 
C.F.R. §§ 4.7, 4.21.

The Board would note parenthetically that his GAF score has 
been at a variety of levels, usually hovering between 45 and 
50.  In assessing a psychiatric disability, a GAF score is 
often assigned, to reflect the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  See Richard v. Brown, 9 Vet. App. 
266 (1996).  The Court has noted the importance of GAF scores 
in evaluating mental disorders.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995) 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).  The GAF score is 
only one aspect of numerous facets which go into rating a 
psychiatric disability.  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43,186 (1995).  

With specific regard to the GAF issue, while he has had some 
low GAF scores, the veteran has also had many higher ones.  
Even focusing upon those at the lower levels, which tended to 
be earlier in his care, a rating in excess of 70 percent is 
not warranted.  In addition, notwithstanding his lack of 
work, it is not shown that unemployability due to his PTSD is 
shown by this record.  

The Board would note that, while the veteran's mental health 
symptoms have somewhat waxed and waned during the appeal 
period, they have remained relatively static in the 
aggregate, and at an adequate level so that the staging of 
his rating pursuant to Hart is not required, and a 70 percent 
rating, but no more, is reasonably warranted for the entire 
period under review. 

The Board has also considered whether the veteran's service-
connected PTSD disability warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  See 38 C.F.R. § 3.321(b)(1).  

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  There is no 
question but that the veteran's PTSD adversely affects him 
occupationally and socially, and this has been addressed in 
the schedular rating assigned.  He has had no recent 
hospitalizations for PTSD.  

Moreover, as stated, his functional occupational problems are 
addressed in the schedular rating.  The Board concludes that 
referral of this case for assignment of an extra-schedular 
evaluation is not warranted, because the schedular rating 
criteria are adequate for evaluating this case.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. 
App. 94-96 (1996).


III.  SMC - AA/Housebound

The veteran claims entitlement to special monthly 
compensation based on need for regular aid and attendance of 
another person, or on account of being housebound.  These 
matters are governed by the provisions of 38 U.S.C.A. § 1114 
(l), (s); and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), special monthly 
compensation is payable if, as the result of service-
connected disability, the veteran has an anatomical loss or 
loss of use of both feet, or of one hand and one foot; has 
blindness in both eyes with visual acuity of 5/200 or less; 
is permanently bedridden; or is so helpless as to be in need 
of regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  Here, there is no evidence 
of any service-connected anatomical loss or loss of use of 
any extremity, or of blindness or visual acuity of 5/200, to 
warrant further consideration of these conditions.

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
veteran is blind; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance as determined 
under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 
38 C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person:

(1)  the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable;

(2)  frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without 
such aid;

(3)  inability of the veteran to feed himself because 
of the loss of coordination of upper extremities or 
because of extreme weakness;

(4)  inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the veteran has a single service- 
connected disability rated as 100 percent and,

(1)  has additional service-connected 
disability or disabilities independently 
ratable at 60 percent, separate and distinct 
from the 100 percent service- connected 
disability and involving different anatomical 
segments or bodily systems, or

(2)  is permanently housebound by reason of 
service- connected disability or disabilities.  
This requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his dwelling 
and the immediate premises or, if 
institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the 
disability or disabilities and resultant 
confinement will continue throughout his 
lifetime.  38 U.S.C. 1114(s); 38 C.F.R. § 
3.350(i)(2).


Extensive clinical data is in the file with regard to the 
functional limitations placed on the veteran by his 
disabilities.  Prior appellate review has further defined 
what is and is not due to service-connected disabilities and 
it is noteworthy that, in this case, service connection has 
been recently denied (and is no longer an appellate issue) 
for foot drop and for loss of use of a foot.  He has service 
connection for problems including but not limited to back and 
bilateral lower extremity disabilities and peroneal strain, 
for all of which he is compensated under the schedular 
criteria, combined to a 100 percent total rating.  The 
additional information described below is only provided with 
regard to the additional special benefits that he herein 
seeks.

With regard to SMC based on the need for aid and attendance, 
he has been examined on numerous occasions.  Several 
examiners have opined that he probably did need such 
assistance, but it was specifically qualified and/or 
clarified that such need was due to his aggregate 
disabilities, not just those for which he has service 
connection.  Numerous notations are in the file to the effect 
that his objective symptoms have been expanded and enhanced 
by his subjective personal behavior and performances on 
examinations.  These multiple reports are in the file.

The report of an extensive VA aid and attendance examination 
in April 2007 is of record.  The veteran arrived in a 
wheelchair and wearing a cervical collar; he initially said 
his wife had driven him and would return to pick him up, and 
that she unloaded his motorized scooter from the truck, which 
had a curbside lift on it.  He later admitted that he had 
driven himself.  He denied being permanently bedridden.  He 
had a hospital bed, and said some days were better than 
others.  He was able to get out of bed by himself, and said 
he had used the scooter for more than a decade.  He said he 
washed every other day with a basin which his wife handed to 
him.  Sometimes she helped brush his teeth and wash his face 
and underarms; he washed his own genitals and used adaptive 
devices to pick up items at home.  He said his wife dressed 
him daily, and while he could do it himself, it would take a 
long time to do so.  He said his wife is also 100 percent 
disabled.  His son would put out his toiletries for his use.  
He was able to feed himself on a good day, but he insisted he 
did nothing much every day.  He used a bedside urinal and 
commode, to which he could transfer by himself.  He also said 
he was incontinent and used diapers on and off with which his 
wife sometimes helped him, although he was able to do that by 
himself as well.  He had fecal urgency which would become 
incontinence if he did not get to the commode quickly enough.  
He said his wife drove him everywhere, but he also admitted 
he could drive himself, and had done so, to many of his 
medical appointments, including this one.  He said he pays 
all his own bills, writes checks, and uses the computer.  He 
said he wore a helmet to protect himself from falls, and had 
not walked in some time due to pain and because his spine 
could not hold his weight.  He had episodes of passing out, 
but had been told there were no seizures; he denied 
dizziness.

On examination, he was wearing a helmet but not wearing 
diapers.  He declined to stand.  He was not wearing knee 
braces.  He reported a number of surgical procedures on back 
and limbs.  Vision, without correction was 20/70, 
bilaterally.  He had no muscle atrophy, wasting or 
fasciculations.  He had a muscular upper and lower body which 
the examiner opined would not be expected from someone who 
was not walking or was not able to move his arms.  One calf 
was slightly smaller than the other, but neither showed 
abnormal musculature.  Grip was undiminished and equal.  
Various other movements were demonstrated during which he was 
very demonstrative about his pain and grimaced and groaned 
with minimal movement.  He was able to remove the cervical 
collar with more movement that when asked to make similar 
motions on examination.  He protested that he could not move 
his knees, but the examiner noted that he probably had better 
motion than noted since he was able to step up into his large 
pick-up truck.  There were no foot deformities or foot drop.  
There seemed to be no memory deficits.  Prior evaluative 
tests including an MRI were reviewed.

As noted above, the veteran had initially said that he could 
not drive and his wife drove him, including to the 
examination.  He later reported that he had driven himself.  
After the examination was over, the examiner and another 
examiner observed that the veteran left the building, drove 
his electric scooter to a large white pick-up truck, opened 
the right side of the door and leaned completely over the 
seat to turn on the hydraulic lift mechanism.  He then walked 
slowly and pulled the tailgate down by himself, and used the 
lift to put his scooter on the back of the truck.  He then 
bent over the back of the truck bed to manipulate the 
scooter.  He then walked around the truck slowly, stepped up 
into the truck, and sat down and drove off by himself. 

As for the pertinent issue of whether he needed aid and 
attendance benefits, the examiner noted that the veteran gave 
a history which indicated he could do little for himself.  
However, while he said his wife did much for him, it was also 
confirmed that his wife was away from the home most of the 
day at school or with the kids, and during which time he 
functioned without supervision.  Since his wife was not 
available to confirm his activities at home, it was said that 
the only way to confirm one way or the other was a home-
visit.  However, the examiner expressed reservations as to 
the veracity of the veteran's history, in light of the 
contraindications.  For example, he said he could not feed 
himself or brush his teeth most of the time, and could not 
touch his finger to his nose, but he was observed taking off 
his cervical collar, elbow pads, and wrist splints without 
difficulty.  Taking off the cervical collar required that he 
lift his arms and hands behind his neck to pull the Velcro 
fastener, certainly indicative of range of motion and 
dexterity sufficient to touch his nose.  

On a VA aid and attendance evaluation form dated in May 2007, 
the examiner concluded that he was able to protect himself in 
his daily environment and not blind, bedridden or confined to 
home, but unable to do many things without assistance due to 
his progressive debilitation.   

An additional VA clinical report is of record dated in 
September 2007 showing that he had been seen for acute renal 
failure probably due to medications.  His other disabilities 
included those cited above. 

SMC is also available where the veteran is permanently 
housebound by reason of service-connected disability or 
disabilities.  The veteran must be substantially confined as 
a direct result of service-connected disabilities to his or 
her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.   Since it is apparent that the veteran goes to VA 
examinations and outside the home, including driving his 
truck, and is not bedridden or confined to home, being 
housebound is not shown herein, nor has he so claimed.

In the issue of the need for aid and attendance, it is not a 
question as to whether the veteran is severely disabled.  
That can be stipulated herein from the ratings schedularly 
assigned and compensated at an aggregate rate of 100 percent  
It is rather whether he has such a disability picture, 
supportable by credible evidence, as to warrant special 
additional benefits.  

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (Citations omitted.)

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
Some recent cases have addressed what is permissible in that 
regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence has potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  In any event, the 
Board has the clear duty to assess the credibility and weight 
to be given the evidence.

In this case, a review of the entire file provides a sound 
and ample basis for rendering a judgment as to the veteran's 
need for aid and attendance.  The criteria are quite specific 
in that regard, and while he undoubtedly requires assistance 
in certain activities, to the extent that he requires aid and 
attendance, the credible evidence, including the repeatedly 
demonstrated functional limitations, simply does not 
collaborate that he qualifies.  The evidence is not in 
balance, and thus a reasonable doubt is not raised to be 
resolved in favor of the veteran.

IV.  Specially adapted housing/special home adaptation grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809(a). Generally, loss 
of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis. 38 C.F.R. § 4.63.  In 
addition, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved. 38 C.F.R. § 4.63(a).

The veteran claims entitlement to specially adapted housing 
benefits.  A certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is warranted if the veteran is entitled to 
compensation for permanent and total service-connected 
disability due to: (A) The loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (B) Blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (C) The loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury or the loss or loss of use of one 
upper extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

Extensive clinical data is in the file with regard to the 
veteran's ability to get around on his own, and related 
capabilities.  These are all of record and have been reviewed 
in detail.  

The only possible option for which he might conceivably 
qualify, as cited above, would relate to (C).  

In this regard, while he does indeed use a motorized scooter 
and sometimes a wheelchair to avoid falls, and walks at a 
slow pace, it is not shown that the demonstrable disability 
picture is such as to so more often than not impede functions 
precluding locomotion without such aids.  The evidence is not 
equivocal, and a reasonable doubt is not raised to be 
resolved in his favor.


V.  Automobile adaptive equipment or adaptive equipment only

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye. 38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see also 38 C.F.R. 
§ 3.350(b) (2007).

The evidence does not demonstrate permanent loss of use of 
both hands and both feet due to service-connected disability, 
or, permanent impairment of vision in both eyes, resulting in 
(1) vision of 20/200 or less in the better eye with 
corrective glasses, or (2) vision of 20/200 or better, if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.

The veteran has not contended that he has vision impairment 
that would be a basis for this claim.  Neither is there any 
showing of impairment regarding the veteran's hands.  Rather, 
the central issue in the present case hinges on loss of use 
of use of the lower extremities.

Upon recent VA examinations, the veteran had lower extremity 
problems with imbalance and instability, muscle weakness, and 
some lack of stamina or stability but he has not lost use of 
his lower extremities, and does not have ankylosis of either 
hip or knee.  The evidence does not support a finding that 
the veteran has loss of use of both hands or of both feet.  
In the absence of a qualifying disability, which is a 
threshold requirement, the preponderance of the evidence is 
against the claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, entitlement to automobile and adaptive 
equipment or for adaptive equipment only is not established.


ORDER

Entitlement to a disability evaluation in excess of 70 
percent for PTSD is denied.

Entitlement to SMC based on the need for aid and attendance 
or due to being housebound is denied.

Entitlement to a certificate of eligibility for specially 
adapted housing or special home adaptation grant is denied.

Entitlement to a certificate of eligibility for automobile 
and adaptive equipment or for adaptive equipment only is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


